UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA,               :
                                        :
                -v-                     :        08cr1244 (DLC)
                                        :        13cv7780 (DLC)
DAVID CHRISTIE,                         :
                                        :       OPINION AND ORDER
                          Defendant.    :
                                        :
--------------------------------------- X

APPEARANCES

For the Government:
Geoffrey S. Berman
United States Attorney for the Southern District of New York
by: Robert B. Sobelman
One Saint Andrews Plaza
New York, New York 10007

For the Defendant:
Richard F. Albert
Morvillo Abramowitz Grand Iason & Anello P.C.
565 Fifth Avenue
New York, New York 10017

DENISE COTE, District Judge:

    In a motion styled as Rule 60(b)(6) motion, defendant David

Christie seeks to be resentenced.   This motion is denied.

                           Background

    On February 1, 2010, a jury returned a verdict of guilty

against Christie on two counts that charged him with importing

from Jamaica and conspiring to distribute five kilograms or more

of cocaine and 100 kilograms or more of marijuana, in violation

of Title 21, United States Code, Sections 846 and 963.   See
United States v. Christie, 08cr1244 (RWS), 2011 WL 180824, at *1

(S.D.N.Y. Jan. 19, 2011).

    The evidence at trial established that from 2000 through

2008, Christie exported drugs from Jamaica to the United States

by, among other things, arranging for them to be hidden in wall

panels of the cargo sections of commercial airliners.    See id.

at *3-*4.   Christie’s co-conspirators received a commission of

two kilograms for every five kilograms of cocaine that he sent

from Jamaica.

    The PreSentence Report calculated a base offense level of

38, based on Christie’s role in the importation of 150 pounds of

marijuana and 150 kilograms of cocaine, and a total offense

level of 42.    On February 3, 2011, Christie was sentenced to 240

months’ imprisonment, substantially below the Sentencing

Guidelines range of 360 months to life imprisonment.    On that

same date, an Order of Forfeiture was entered in the amount of

$3,150,000.

    The forfeiture amount was based on the calculation that

Christie had trafficked in 150 kilograms of cocaine during the

2004-05 winter season, see Christie, 2011 WL 180824, at *2-*3,

at a value of $21,000 per kilogram.    There was no offset to

account for the quantity of cocaine Christie permitted his co-

conspirators to keep as commissions.




                                  2
    On April 13, 2012, Christie’s conviction was affirmed on

direct appeal.    See United States v. Reid, 475 Fed. App’x 385

(2d Cir. 2012).    Christie did not seek review of the Order of

Forfeiture or of his sentence on direct appeal.

    On October 30, 2013, Christie filed a pro se petition for

relief pursuant to 28 U.S.C. § 2255 (“2013 Petition”).    In the

2013 Petition and the accompanying memorandum of law, Christie

argued that he was denied effective assistance of counsel

because (1) counsel failed to object to the purported

constructive amendment of the indictment, (2) counsel failed to

object to the Order of Forfeiture, and (3) counsel advised

Christie not to testify at trial without explaining fully the

reasons why Christie should not testify.    Christie did not raise

any arguments in the 2013 Petition about his sentence or the

quantity of drugs attributed to him in the Court’s determination

of the applicable Guidelines range.    He did state that, had he

exercised his right to testify, he would have testified that “he

had never imported 300 kilograms of cocaine into the United

States.”   On May 23, 2014, the Honorable Robert W. Sweet denied

the 2013 Petition.    See Christie v. United States, 08cr1244

(RWS), 2014 WL 2158432 (S.D.N.Y. May 23, 2014).    Christie did

not request a certificate of appealability or otherwise seek

appellate review of the ruling.




                                  3
    On February 23, 2016, the Government moved for entry of a

Preliminary Substitute Assets Order.    On July 8, 2016, new

counsel was appointed for Christie.    On April 7, 2017, Judge

Sweet granted the Government’s motion only with respect to one

of the real properties the Government sought to forfeit, which

“was acquired on information and belief in the 1990’s for

$2,700,000,” “on the condition that any funds in excess of the

Money Judgment be returned to Christie.”    See United States v.

Christie, 249 F. Supp. 3d 739, 748 (S.D.N.Y. 2017).    Christie

appealed from that order.

    While that appeal was pending, Christie moved for a writ of

error coram nobis, seeking a modification of the Order of

Forfeiture in light of Honeycutt v. United States, 137 S. Ct.

1626 (2017).    Christie was again appointed new counsel on

November 30, 2017.    On February 8, 2018, Judge Sweet entered a

Stipulation and Order (the “Stipulation”), wherein the

Government agreed not to seek to collect more than $1,890,000,

in satisfaction of the $3,150,000 money judgment entered on

February 3, 2011, which resolved both the appeal and the coram

nobis motion.   Specifically, the parties agreed in the

Stipulation that $1,890,000 “represents the proceeds for which

the defendant has been adjudged responsible as a result of his

conviction.”    The Stipulation did not address the quantity of

drugs attributable to Christie for purposes of sentencing.


                                  4
    On July 20, 2018, counsel for Christie filed the instant

motion for relief pursuant to Rule 60(b)(6) of the Federal Rules

of Civil Procedure.   The motion became fully submitted on

November 13, 2018.    Judge Sweet presided over oral argument on

the motion on November 28, 2018.       Counsel for Christie

explained, inter alia, that Christie was not arguing that the

Sentencing Guidelines calculation used at sentence was wrong.

Instead, he believed he should be resentenced so that his lack

of a financial interest in a large portion of the drugs he

exported to the United States could be taken into account as a

mitigating circumstance, something his defense attorney failed

to argue during the sentencing proceeding.       The case was

reassigned to this Court’s docket on May 8, 2019.

                              Discussion

    Rule 60(b), Fed. R. Civ. P., provides in relevant part that

a district court may relieve a party from a final judgment

because of “(1) mistake, inadvertence, surprise, or excusable

neglect” or “(6) any other reason justifying relief from the

operation of the judgment.”    Unlike Rule 60(b)(1), Rule 60(b)(6)

does not prohibit a party from bringing a motion more than a

year after the entry of judgment in a civil case.       See Fed. R.

Civ. P. 60(c).   To obtain relief under Rule 60(b)(6), however, a

party must demonstrate “extraordinary circumstances” and show

that the relief requested “is not premised on one of the grounds


                                   5
for relief enumerated in clauses (b)(1) through (b)(5).”

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863-

64 (1988).

    In the habeas context, relief under Rule 60(b) is available

“only when the Rule 60(b) motion attacks the integrity of the

habeas proceeding and not the underlying criminal conviction.”

Harris v. United States, 367 F.3d 74, 77 (2d Cir. 2004)

(citation omitted).    A motion that “presents new claims for

relief from [the underlying] judgment of conviction” or attempts

to “add a new ground for relief” is beyond the scope of Rule

60(b).   Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005).    Such

claims and grounds can be put forth only in a successive habeas

motion that must be presented to the Court of Appeals in the

first instance.   Id. at 530.   When faced with an improper Rule

60(b) motion from a criminal defendant attacking his underlying

conviction, a district court may either transfer the motion to

the Court of Appeals for consideration as a second or successive

motion under 28 U.S.C. § 2244 (with advance notice to the

defendant), or simply deny the motion as being beyond the scope

of Rule 60(b).    Gitten v. United States, 311 F.3d 529, 534 (2d

Cir. 2002).

    Separately, a Rule 60(b) motion must be made within a

“reasonable time.”    Fed. R. Civ. P. 60(c)(1).   When considering

whether a Rule 60(b) motion was made within a “reasonable time,”


                                  6
a court should consider the “particular circumstances of the

case, and balance the interest in finality with the reasons for

delay.”   PRCHarris, Inc. v. Boeing Co., 700 F.2d 894, 897 (2d

Cir. 1983).    The Second Circuit has deemed a delay in the filing

of a Rule 60(b) motion of 26 months from the entry of the

challenged criminal judgment to be unreasonable absent

mitigating circumstances.     See Kellogg v. Strack, 269 F.3d 100,

104 (2d Cir. 2001).

    Section 2255 provides, in relevant part, that a district

court may vacate and set aside a judgment of conviction

    [i]f the court finds that the judgment was rendered
    without jurisdiction, or that the sentence imposed was
    not authorized by law or otherwise open to collateral
    attack, or that there has been such a denial or
    infringement of the constitutional rights of the
    prisoner as to render the judgment vulnerable to
    collateral attack.

28 U.S.C. § 2255.     The right to collaterally attack a judgment

of conviction under Section 2255 is limited by a one-year period

of limitation, which begins to run from the latest of, among

other things, the date on which the facts supporting the claims

presented could have been discovered through the exercise of due

diligence.    Id.

    A second or successive Section 2255 petition may not be

entertained unless the petition is certified by a panel of the

Court of Appeals to contain newly discovered evidence that, if

proven, would be sufficient to establish by clear and convincing


                                   7
evidence that no reasonable fact finder would have found the

defendant guilty of the underlying offenses, or to invoke a new

rule of constitutional law that has been made retroactive to

cases on collateral review by the Supreme Court.   Id.

    The present motion, although denominated a Rule 60 motion,

is in fact a successive habeas petition.   It seeks a

resentencing on the ground that defense counsel was ineffective

at Christie’s sentencing for not making a particular argument

when seeking leniency.   This is a challenge to the underlying

judgment, and not to the decision denying the 2013 Petition.

    Even if it were possible to treat the motion as a Rule

60(b) motion -- and it is not -- it is untimely.   If brought to

challenge the integrity of Christie’s first habeas petition due

to mistake or excusable neglect, Christie had to bring it within

one year of the 2014 decision denying the petition.     He did not.

Even if he could properly characterize it as a Rule 60(b)(6)

motion, and thus as a challenge premised on a ground other than

those otherwise enumerated in Rule 60(b), he has failed to

demonstrate extraordinary circumstances justifying relief or

mitigating circumstances justifying the delay in bringing this

motion.   See Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55 (2d

Cir. 2004).




                                 8
                            Conclusion

    Christie’s July 20, 2018 motion for relief from judgment is

denied.   Because Christie has not made a substantial showing of

a denial of a constitutional right, a certificate   of

appealability will not issue.   See 28 U.S.C. 2253(c); Tankleff

v. Senkowski, 135 F.3d 235, 241 (2d Cir. 1998); Rodriquez v.

Scully, 905 F.2d 24, 24 (2d Cir. 1990).    The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Opinion and Order would not be taken in good faith. See Coppedge

v. United States, 369 U.S. 438, 444–45 (1962).


Dated:    New York, New York
          July 2, 2019

                                __________________________________
                                           DENISE COTE
                                   United States District Judge




                                  9
